DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 09/20/2022, No Claims have been cancelled, and Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baber (US PGPub 2016/0066912) in view of Omori (US PGPub 2009/0192519).
Regarding Claim 1, Baber teaches a method of compressing tissue during a surgical procedure, wherein the method comprises: 
obtaining a surgical instrument comprising an end effector, wherein the end effector comprises a first jaw and a second jaw (see Figure 1); 
establishing a wireless communication pathway between the surgical instrument and a surgical hub, (Paragraph 0254, 0270, 0381, 0356, 0595, and 0613); 
inserting the surgical instrument into a surgical site (Paragraph 0356); 
compressing tissue between the first jaw and the second jaw (Paragraph 0356); 
determining a location of the compressed tissue with respect to at least one of the first jaw and the second jaw (Paragraph 0356); 
communicating the determined location of the compressed tissue to the surgical hub (Paragraph 0356); and 
displaying the determined location of the compressed tissue on a visual feedback device (Paragraph 0356).
Baber fails to disclose wherein the surgical hub comprises a visual feedback device. In essence, Barber fails to disclose the visual feedback device is separate from the surgical instrument and located in a remote console/surgical hub.
Omori discloses a surgical system comprising a surgical instrument (see Figure 1 and see Paragraph 0071) and a wireless communication between the surgical instrument and a surgical hub (see Paragraph 00712 and 0074; see Figure 7), such that a display (visual feedback device) on the surgical hub can communicate wirelessly with the surgical instrument and display the position of the instrument on the display (Paragraph 0071, 0074, and 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Baber to include the wireless communication of the surgical instrument and the display of the surgical hub, as taught by Omori, for the advantage of eliminating the use of wires which can get in the way of the surgeon during operation, and such that the display is visible to everyone in the surgical room, not just the user. 
Regarding Claim 2, the combination of references disclosed above teaches the method of Claim 1, wherein Baber teaches the location of the compressed tissue is determined using an impedance sensor (Paragraph 0324).
Regarding Claim 3, the combination of references disclosed above teaches the method of Claim 2, wherein Baber teaches the impedance sensor is positioned on the first jaw of the surgical instrument (Paragraph 0324).
Regarding Claim 4, the combination of references disclosed above teaches the method of Claim 2, wherein Baber teaches the impedance sensor is configured to determine if tissue is positioned against the impedance sensor to determine the location of the compressed tissue (Paragraph 0324).
Regarding Claim 5, the combination of references disclosed above teaches the method of Claim 1, wherein Baber teaches the location of the compressed tissue is determined using a photoacoustic sensor (Paragraph 0327).
Regarding Claim 6, the combination of references disclosed above teaches the method of Claim 1, wherein Baber teaches the location of the compressed tissue is determined using a thin film coating positioned on the first jaw of the surgical instrument (Paragraph 0354).
Regarding Claim 7, the combination of references disclosed above teaches the method of Claim 1, wherein Baber and Omori both teach the method comprises simultaneously displaying the determined location of the compressed tissue on the visual feedback device (2026; Paragraph 0356; Baber) (Paragraph 0071; Omori).
Regarding Claim 8, the combination of references disclosed above teaches the method of Claim 1, wherein Baber and Omori both teach the visual feedback device comprises a display screen (Paragraph 0356; Baber) (Paragraph 0071 and 0074; Figure 1 and 7; Omori).
Regarding Claim 9, Barber teaches a method of compressing tissue during a surgical procedure, wherein the method comprises: 
inserting a surgical instrument comprising an end effector into a surgical site positioned within a sterile field, wherein the end effector comprises a first jaw and a second jaw (Figure 1; Paragraph 0356); 
compressing tissue between the first jaw and the second jaw (Paragraph 0356); 
determining a location of the compressed tissue within a surgical site (Paragraph 0356); 
communicating the determined location of the compressed tissue to a surgical hub (Paragraph 0356); and 
displaying the determined location of the compressed tissue on a display (Paragraph 0356).
Since Baber teaches the display is on the surgical instrument, Baber fails to disclose the surgical hub is positioned outside the sterile filed, and that the display is on the surgical hub outside the sterile field.
Omori teaches a surgical method wherein there is a sterile field where the operation is being held (See Figure 1; the Examiner takes official notice that it is well known to keep the surgical site sterile; see also Paragraph 0046), wherein the operation allows for wireless communication between the surgical instrument and a display that is not on the surgical instrument (Paragraph 0046-0048), and wherein the display and surgical hub is outside the sterile field (20; Figure 1; see also Paragraph 0071, 0074, and 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Baber to include the wireless communication of the surgical instrument and the display of the surgical hub, as taught by Omori, for the advantage of eliminating the use of wires which can get in the way of the surgeon during operation, and such that the display is visible to everyone in the surgical room, not just the user. 
Regarding Claim 10, the combination of references disclosed above teaches the method of Claim 9, wherein Baber teaches the location of the compressed tissue is determined using an impedance sensor (Paragraph 0324).
Regarding Claim 11, the combination of references disclosed above teaches the method of Claim 10, wherein Baber teaches the impedance sensor is configured to determine if tissue is positioned against the impedance sensor to determine the location of the compressed tissue (Paragraph 0324).
Regarding Claim 12, the combination of references disclosed above teaches the method of Claim 9, wherein Baber teaches the location of the compressed tissue is determined using a photoacoustic sensor (Paragraph 0327).
Regarding Claim 13, the combination of references disclosed above teaches the method of Claim 9, wherein Baber teaches location of the compressed tissue is determined using a thin film coating positioned on the first jaw of the surgical instrument (Paragraph 0354).
Regarding Claim 14, the combination of references disclosed above teaches the method of Claim 9, wherein Baber and Omori both teach the method comprises simultaneously displaying the determined location of the compressed tissue on the display (Paragraph 0356; Baber) (Paragraph 0071 and 0074; Figure 1 and 7; Omori).
Regarding Claim 15, Baber teaches a method of grasping tissue during a surgical procedure, wherein the method comprises: 
obtaining a surgical instrument comprising an end effector, wherein the end effector comprises a first jaw and a second jaw (Figure 1; Paragraph 0356); 
establishing a communication pathway between the surgical instrument and a surgical hub (Paragraph 0356); 
grasping tissue between the first jaw and the second jaw (Paragraph 0356); 
determining a location of the grasped tissue with respect to at least one of the first jaw and the second jaw (Paragraph 0356); 
communicating the determined location of the grasped tissue to the surgical hub (Paragraph 0356); and 
displaying the determined location of the grasped tissue on a visual feedback display (Paragraph 0356).
Baber fails to disclose wherein the surgical hub comprises a visual feedback device. In essence, Barber fails to disclose the visual feedback device is separate from the surgical instrument and located in a remote console/surgical hub.
Omori discloses a surgical system comprising a surgical instrument (see Figure 1 and see Paragraph 0071) and a wireless communication between the surgical instrument and a surgical hub (see Paragraph 00712 and 0074; see Figure 7), such that a display (visual feedback device) on the surgical hub can communicate wirelessly with the surgical instrument and display the position of the instrument on the display (Paragraph 0071, 0074, and 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Baber to include the wireless communication of the surgical instrument and the display of the surgical hub, as taught by Omori, for the advantage of eliminating the use of wires which can get in the way of the surgeon during operation, and such that the display is visible to everyone in the surgical room, not just the user. 
Regarding Claim 16, Baber teaches the method of Claim 15, wherein the location of the grasped tissue is determined using an impedance sensor (Paragraph 0324).
Regarding Claim 17, Baber teaches the method of Claim 16, wherein the impedance sensor is configured to determine if tissue is positioned against the impedance sensor to determine the location of the grasped tissue (Paragraph 0324).
Regarding Claim 18, Baber teaches the method of Claim 15, wherein the location of the compressed tissue is determined using a photoacoustic sensor.
Regarding Claim 19, Baber teaches the method of Claim 15, wherein location of the compressed tissue is determined using a thin film coating positioned on the first jaw of the surgical instrument (Paragraph 0327).
Regarding Claim 20, Baber teaches the method of Claim 15, wherein the method comprises simultaneously displaying the determined location of the compressed tissue on the visual feedback display (Paragraph 0356).

Claim(s) 1, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (US PGPub 2016/0256187) in view of Omori (US PGPub 2009/0192519)
Regarding Claim 1, 9 and 15, Shelton teaches a method of compressing tissue during a surgical procedure, wherein the method comprises: 
obtaining a surgical instrument comprising an end effector, wherein the end effector comprises a first jaw and a second jaw (see Figure 1, 30); 
establishing a communication pathway between the surgical instrument and a surgical hub (Paragraph 0201-0206 and 0270-0273); 
inserting the surgical instrument into a surgical site (Paragraph 0274); 
compressing tissue between the first jaw and the second jaw (Paragraph 0274); 
determining a location of the compressed tissue with respect to at least one of the first jaw and the second jaw (Paragraph 0274-0274 and 0335); 
communicating the determined location of the compressed tissue to the surgical hub (Paragraph 0335-0337); and 
displaying the determined location of the compressed tissue on a visual feedback device (Paragraph 0272).
While Shelton discusses the use of wireless communications with the surgical instrument (Paragraph 0232, 0248, 0371, and 0389), Shelton does not disclose that the surgical instrument wirelessly communicates with the display on a surgical hub that is separate from the surgical instrument.
Omori discloses a surgical system comprising a surgical instrument (see Figure 1 and see Paragraph 0071) and a wireless communication between the surgical instrument and a surgical hub (see Paragraph 00712 and 0074; see Figure 7), such that a display (visual feedback device) on the surgical hub can communicate wirelessly with the surgical instrument and display the position of the instrument on the display remotely from the surgical instrument (Paragraph 0071, 0074, and 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shelton to include the wireless communication of the surgical instrument and the display of the surgical hub, as taught by Omori, for the advantage of eliminating the use of wires which can get in the way of the surgeon during operation, and such that the display is visible to everyone in the surgical room, not just the user. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771